DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (claims 1-15) in the reply filed on 1/12/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 7/16/20, 1/19/21, and 6/14/21.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claims 1 and 7-8 are objected to because of the following informalities:  In these claims the exponential numbers are not properly indicated with superscript font (e.g., “1018” instead of “1018”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in lines 6-7, the additive comprises “one or more of carbon, oxygen, nitrogen, and sulfur.”  As written, it is unclear if the additive comprises one of more carbon AND one or more oxygen AND one or more nitrogen, AND one or more sulfur.  Alternatively, the claim could be interpreted as the additive comprises one or more of the group of carbon, oxygen, nitrogen, and sulfur (i.e., the additive comprises carbon OR oxygen OR nitrogen OR sulfur).  Because both interpretations have support in the Specification but have differing metes and bounds, the claim is rendered indefinite.  For the purposes of examination, the examiner interprets the latter interpretation (i.e., the additive comprises “one or more of the group of…”).  However, correction and/or clarification is requested.  Claims 2-15 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1.
Claims 1 and 7-8 recite the term “about”. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as "almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). The term “about” modifies a target, and 
Claim 10 recites the limitation "the source structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 11-15 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 10.
Claim 13 recites the limitation "the source structure" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inatsuka et al. (U.S. 2020/0083246 A1; “Inatsuka”).
Regarding claims 1 and 3, Inatsuka discloses an integrated assembly, comprising:
A first structure (NW, PP, 62, 63, EP, Fig. 8) comprising semiconductor material (NW, PP, Fig. 8) ([0132]-[0133]);
A second structure (CS, Fig. 8) contacting the first structure ([0128]); and
The first structure having a composition along an interface (73, Fig. 8) with the second structure ([0134]); 
The composition including additive to a concentration within a range of from 1018 atoms/cm3 to 1021 atoms/cm3 (“1019 atoms/cm3”; [0134]); 
The additive comprises carbon ([0134]).
Regarding claim 9, Inatsuka discloses the first structure (NW, PP, 62, 63, EP, Fig. 8) is part of a source structure of a memory arrangement ([0087]; Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inatsuka et al. (U.S. 2020/0083246 A1; “Inatsuka”) as applied to claim 1 above, and further in view of Nishihara (U.S. 2009/0140312).
Regarding claim 7, Inatsuka discloses the semiconductor material (NW, PP, Fig. 8) comprises an n-type dopant (within NW, Fig. 8) but does not disclose the following:
The semiconductor material comprises silicon and the n-type dopant includes phosphorus or arsenic;
The concentration of the dopant is at least 1020 atoms/cm3.
Regarding (a), Nishihara discloses an n-doped semiconductor material comprising silicon and an n-type dopant comprising arsenic ([0110]).  This has the advantage of forming a silicon-based semiconductor device which has relatively low costs due to well established processing techniques.  Therefore, it would have been obvious to one having 
Regarding (b), Inatsuka discloses the semiconductor material comprising the n-type dopant (NW, Fig. 8) has an implicit dopant concentration but does not disclose is it at least 1020 atoms/cm3.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a dopant concentration of at least 1020 atoms/cm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Inatsuka discloses the semiconductor material (NW, PP, Fig. 8) comprises an p-type dopant (within PP, Fig. 8) but does not disclose the following:
The semiconductor material comprises silicon and the p-type dopant includes boron;
The concentration of the dopant is at least 1020 atoms/cm3.
Regarding (a), Nishihara discloses a p-doped semiconductor material comprising silicon and a p-type dopant comprising boron ([0110]).  This has the advantage of forming a silicon-based semiconductor device which has relatively low costs due to well established processing techniques.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Inatsuka 
Regarding (b), Inatsuka discloses the semiconductor material comprising the p-type dopant (PP, Fig. 8) has an implicit dopant concentration but does not disclose is it at least 1020 atoms/cm3.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a dopant concentration of at least 1020 atoms/cm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. 2015/0255482 A1; “Takahashi”).
Regarding claims 1 and 4, Takahashi discloses an integrated assembly comprising:
A first structure (10, 20, CA, 42, 44, Fig. 3) comprising semiconductor material (10, Fig. 3) ([0031]);
A second structure (46, CG, Fig. 3) contacting the first structure; and
The first structure having a composition along an interface (44, Fig. 3) with the second structure ([0034]); 
The composition including additive to a concentration within a range of from 1018 atoms/cm3 to 1021 atoms/cm3 ([0054]); 
The additive comprises nitrogen ([0054]).
Takahashi discloses the additive (N) has a concentration within the range of 5x1018 atoms/cm3 and 2x1022 atoms/cm3 ([0054]) and not specifically within the range of 1018 atoms/cm3 and 1021 atoms/cm3.  However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Takahashi discloses the additive (N) is proximate the interface (44, Fig. 3) and is not within regions of the semiconductor material (10, Fig. 3) distal from the interface ([0031]).
Claim 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamichi et al. (U.S. 2015/0000743 A1; “Miyamichi”).
Regarding claims 1 and 5, Miyamichi discloses an integrated assembly, comprising:
A first structure (1, 2a, 3, Fig. 2) comprising semiconductor material ([0014]);
A second structure (4, Fig. 2) contacting the first structure ([0014]); and
The first structure having a composition along an interface (3, Fig. 2) with the second structure ([0021]); 
The additive comprises oxygen ([0021]).
Miyamichi discloses the additive (O) has a concentration within the range of 1x1020 atoms/cm3 and 1x1022 atoms/cm3 ([0021]) and not specifically within the range of 1018 atoms/cm3 and 1021 atoms/cm3.  However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. 2014/0261685 A1; “Liao”).
Regarding claims 1 and 6, Liao discloses an integrated assembly, comprising:
A first structure (101, 110, 111, Fig. 3) comprising semiconductor material ([0038]);
A second structure (108, 109, Fig. 3) contacting the first structure; and
The first structure having a composition along an interface (107, Fig. 3) with the second structure ([0038]); 
The composition including additive to a concentration within a range of from about 1018 atoms/cm3 to about 1021 atoms/cm3; 
The additive comprises sulfur ([0038]).
Liao discloses the additive (S) has a concentration within the range of 1x1017 atoms/cm3 and 1x1020 atoms/cm3 ([0038]) and not specifically within the range of 1018 atoms/cm3 and 1021 atoms/cm3.  However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.